Dykman, J.,
(dissenting):
This action has been twice tried. On the first trial a verdict was directed for the plaintiff by the court. The judgment entered on that verdict was reversed by the court, and a new trial granted by reason of certain false representations which induced the acceptance of the risk at five per cent. The representations were these: At the time of the application for the insurance, the agent of the plaintiff- exhibited to the agent of the defendant a policy of insurance upon tho same property which had been issued by tho Triumph Insurance Company. The Triumph and the Amazon were under the same management, and insured at the same rates. Upon being asked if the Triumph policy had been approved by the company, the plaintiffs’ agent stated that it had. Thereupon the agent of the Amazon accepted the risk and issued the policy in suit.
Joseph Lord was the agent of the plaintiff to place its insurance, and James Lord was his brother and in his employ, and he applied for the policy in suit and made the representions just mentioned.
The Triumph policy, so exhibited, had been rejected by tho company, and Joseph Lord knew that fact. The law, therefore, imputed knowledge of it to James. When the case was here *622before, these facts were not disputed, and we held that the misrepresentations were sufficient to render the policy void from the first, and that the plaintiff could not recover. Now a new trial has been had, and the facts developed are the same in substance as at the first trial, except that on the last trial James Lord testified, that when he presented the Triumph policy, and was asked if it had been approved by the company, he said he believed it had. When cross-examined, he said, I think I used the word believe; I may be mistaken in that.
The fact that he made a positive representation, that the Triumph policy had been approved by the company, was testified to by the agent of the defendant and his clerk, and on the first trial he did not undertake to make any contradiction of this statement, which was the same on both trials, but merely stated that he could not undertake to say what his language was.
Now, this is the point upon which the case turns, and the jury was so instructed. If James Lord made the representation as it is claimed he did, then, as there can be no question of its materiality, and .of its falsity, and that it was believed by the agent and relied on by him, it follows that it rendered void the policy, and the plaintiff cannot recover in the action.
We have the right to examine the whole case upon the facts as well as the law, and if we reach a different conclusion from that of the jury, to inverse the judgment entered upon the verdict. (Macy v. Wheeler, 30 N. Y., 231.)
If this verdict stands, it must be upon the altered testimony of James Lord. In reply to the question whether the Triumph policy had been approved by the company, he said he believed it had ; and then on cross-examination, he said he thought he used the word believe, but might be mistaken about it. This is very unsatisfactory, in itself considered. On the first trial he makes no statement, and ■ after a new trial is .granted by reason of his misrepresentation, he can only say he does not think his misrepresentation was positive, but only an expression of his belief, and in relation to that he may be mistaken.
A jury must need much credulity to found a verdict on this alone; but when there is opposed to this statement not only the strong probabilities arising from all the facts which cluster around *623the transaction, but the positive testimony of two witnesses, whose testimony has been m no way weakened, but has been consistent on both trials, and is consistent with the other facts, we think it so far overwhelmed as to be entirely unreliable.
Courts entertain great respect for the findings of juries rendered upon questions of fact, where there is a conflict of testimony, and at all times interfere with their verdicts with great reluctance; but when, as in this case, a verdict is found upon testimony which is entirely unsatisfactory, and against testimony which commends itself to the judgment, and is strong, positive and consistent, they must be scrutinized carefully in the interest of truth and justice. It is not enough that the court would have reached a different result from that arrived at by the jury, but it must be plain that the verdict is against the evidence.
Now, in this case, that the verdict is against the evidence. There is nothing to sustain it but the testimony of James Lord, and that is not sufficient. It is at war with the probabilities of the case, and with the testimony of two witnesses.
Among other things, the trial judge charged the jury as follows: “ On the other hand, if you find that he (James Lord) did not make a statement which was false, that it was a mere matter of opinion, and that it was not material and was not relied upon, and that it did not induce them to enter into this contract, then you must find for the plaintiff for the sum of $13,744.42.” It must now be assumed that the jury found these facts.
The judge further charged as follows: “If you shall find, as claimed by the defense, that Mr. Lord made a statement which was in fact false, that it was material to the negotiation, that it was believed by Mr. Peck, and relied on by him, and that it induced him to enter into the contract, then you must find a verdict for the defendant.”
Every one of the propositions here enumerated stood proven at the close of the case, and the jury was bound by the evidence to find a verdict for the defendant, in accordance with this portion of the charge. There was no contradiction of any of these propositions except the first, and upon that one the contradictory testimony, as we have seen, was not entitled to much respect.
*624The verdict ought not to stand, and a new trial should be granted, with costs to abide the event.
Present — Barnard. P. J., Gilbert and Dykman, JJ.
Judgment and order denying new trial affirmed with costs.